Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
I, claims 1, 24, 29, 35, 2, 6 directed to wherein said at least one radar sensor comprises a front radar sensor mounted at a front portion of the equipped vehicle, wherein image data captured by said rearward viewing image capture sensor is provided to said central control module, image data captured by said driver-side sideward viewing image capture sensor is provided to said central control module and image data captured by said passenger-side sideward viewing image capture sensor is provided to said central control module, side radar sensor mounted at a passenger-side portion of the equipped vehicle and having a field of sensing including at least a passenger-side traffic lane to the right of the traffic lane the equipped vehicle is travelling in, classified in G06T 7/13;  G06T 7/174.
II, claims 1, 24, 29, 35, 3, 4, 10, 19, 20 directed to response to imaging controls/Radar by braking of the vehicle, classified in G06T 3/4038;
III, claims 1, 24, 29, 35, 5, directed to mounting substrate for ic, classified in H01L 2924/0002.
Iv, claims 1, 24, 29, 35,  25, 33, 37 responsive to said central control module determining that the detected other vehicle constitutes a potentially hazardous driving condition for the equipped vehicle, said central control module controls braking of the equipped vehicle and steering of the equipped vehicle classified in G08G 1/16;
V, claims 1, 24, 29, 35, 7, directed to wherein said at least one lidar sensor comprises a scanning lidar sensor, classified in G01S 17/90
VI, claims 1, 24, 29, 35, 8, 9, directed to wherein said at least one lidar sensor comprises a three-dimensional sensing lidar sensor; wherein said at least one lidar sensor comprises an array of infrared emitting light emitters, classified in G01S 17/08.

VIII claims 1, 24, 29, 35, 12, 13 directed to driving situation, processing of image data at said central control module is augmented by processing at said central control module of radar data captured by said at least one radar sensor, classified in H04N 5/225. 
IX, claims 1, 24, 29, 35, 14, 15, 18, 32, 36 said central control module controls braking of the equipped vehicle, classified in B60T 2270/82
X, claims 1, 24, 29, 35, 14, 16, 34, said central control module controls acceleration of the equipped vehicle classified in G08G 1/09. 
XI, claims 1, 24, 29, 35, 14, 17, said central control module controls speed of the equipped vehicle, classified in B60R 16/00.
XII, claims 1, 24, 29, 35, 14, 22, 23, 27, 28, 30, 31 wherein the received vehicle data comprises at least one selected from the group consisting of (i) vehicle speed data, (ii) vehicle steering data, (iii) vehicle yaw rate data and (iv) vehicle acceleration data, classified in B60W 2050/146;  B60W 50/082;  B60W 50/085.

The species are independent or distinct because citing diversified subject matter classified in different classifications. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 24, 29, 35 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/               Primary Examiner, Art Unit 2485